DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Election/Restrictions
Applicant’s election without traverse of claims 15-30 in the reply filed on July 29, 2022 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0288754 (Ookuma).

Regarding claim 15, Ookuma teaches a power distribution network (PDN) comprising: 
a power source comprising: 
a power input configured to receive power (FIG. 1: input from Power Generation Coil 10); 
a power output port (FIG. 1: power output port Breaker Section 40 and Rectifying/Smoothing Circuit Section 30); 
a first conductor coupling the power input to the power output port (FIG. 1: one of the conductors through Breaker Section 40); 
a first current sensor associated with the first conductor and configured to measure current on the first conductor (FIG. 1: Detection Section 50 with dashed line input from Breaker Section 40; [0149]: “… in the detection section 50, one of a voltage sensor, a current sensor … is used …”; see also current sensor 52 in FIG. 2 and [0159]); 
a first switch associated with the first conductor (FIG. 1: Breaker Section 40); and 
a control circuit (FIG. 1: Control Section 20) configured to: 
receive information from the first current sensor (FIG. 1: input from Detection Section 50 to Control Section 20); and 
open the first switch responsive to the information indicating an overcurrent situation on the first conductor (FIG. 1: control line from Control Section 20 to Breaker Section 40; [0022]: “… a control section that controls an electrical disconnection between said power generation coil and said load based on signals output from said detection section, wherein, when a consumption power, which is consumed by said load when the electrical disconnection is established between said power generation coil and said load by said breaker section, falls outside a set range which is set by using as a standard a consumption power …”); 
a power conductor pair coupled to the power output port (FIG. 1: power conductor pair between Breaker Section 40 and Rectifying/Smoothing Circuit Section 30); and 
a remote sub-unit, comprising: 
a remote sub-unit power input port coupled to the power conductor pair (FIG. 1: input port for the conductor pair from the Breaker Section 40 to the Rectifying/Smoothing Circuit Section 30); 
a first diode coupled to the remote sub-unit power input port and a first one of the power conductor pair (FIG. 2: one of the rectifier diodes connected to the input port and a first one of the power conductor pair); and 
a second diode coupled to the remote sub-unit power input port and a second one of the power conductor pair (FIG. 2: one of the rectifier diodes connected to the input port and a second one of the power conductor pair).

FIG. 1 is reproduced for reference.

    PNG
    media_image1.png
    739
    757
    media_image1.png
    Greyscale


Overcurrent.
Ookuma teaches a current sensor in the Detection Section 50 ([0149]: “… in the detection section 50, one of … a current sensor … is used …”)  See also the current sensor 52 in FIG. 2 and see [0159].  It would have been obvious that the current sensor is used to sense current and to take action when an undesired current is detected.  See also:
[0028] Also, if necessary, the electric power supply apparatus according to the present invention further comprises: a breaker section connected between said power generation coil and said load; and a detection section that detects physical quantities created in said power generation coil, said breaker section, said dummy power consumption section and/or said load, wherein said control section controls an electrical disconnection between said power generation coil and said load based on signals output from said detection section, whereby, although a fault occurs in circuits elements, of which either an electrified appliance forming the load or the electric power supply apparatus, it is possible to automatically stop the induction heating cooking appliance, to thereby prevent an excess current from flowing into the circuits elements, of which either an electrified appliance forming the load or the electric power supply apparatus, and to thereby prevent the circuits of the load from damaging or burning due to the heating thereof.

First and Second Diodes.
Regarding the first and second diodes, FIG. 2 is a circuit diagram showing an example of a circuit arrangement of the electric power supply apparatus of FIG. 1 (e.g., see [0134]).  

    PNG
    media_image2.png
    780
    517
    media_image2.png
    Greyscale

A detailed section from the bottom right portion of FIG. 2 is reproduced below.

    PNG
    media_image3.png
    570
    661
    media_image3.png
    Greyscale

See, for example:
[0146] A rectifying/smoothing circuit section 30 is connected in parallel between the power generation coil 10 and the load 200, and includes a diode bridge 31 which is composed of four rectifier elements to thereby rectify the current induced by the power generation coil 10, i.e., the alternating current into a direct current, and a smoothing capacitor 32 by which a pulsating current included in the voltage output from the diode bridge 31. That is to say, the diode bridge 31 is connected in parallel to the power generation coil 10, and the smoothing capacitor 32 is connected in parallel between the diode bridge 31 and the load 200. Also, a below-mentioned breaker section 40 is connected between the power generation coil 10 and the rectifying/smoothing circuit section 30.
This shows that Ookuma contemplates the use of rectifying diodes 31 connected to each conductor at the power input port of the Rectifying/Smoothing Circuit Section 30.   It would have been obvious that this arrangement could be used in the embodiment of FIG. 1.

Allowable Subject Matter
Claims 16-29 are allowed.
The following is an examiner’s statement of reasons for allowance.
US 2010/0288754 (Ookuma) teaches a power distribution network including a power input, power output port, a first conductor, a first current sensor, a first switch, and a control circuit; and it includes a remote sub-unit including a remote sub unit power input port and first and second diodes as recited in claim 16.  However, the prior art of record fails to teach, in combination with other claim limitation, a central unit configured to: distribute received one or more downlink communications signals over one or more downlink communications links to one or more remote sub-units; and distribute received one or more uplink communications signals from the one or more remote sub-units from one or more uplink communications links to one or more source communications outputs; each remote sub-unit among the plurality of remote sub-units configured to: distribute the received one or more downlink communications signals received from the one or more downlink communications links to one or more client devices; and distribute the received one or more uplink communications signals from the one or more client devices to the one or more uplink communications links.
Other pertinent art is discussed below.
US 20160282894 (Hazani) at FIG. 5 illustrates a power distribution network.

    PNG
    media_image4.png
    832
    508
    media_image4.png
    Greyscale

In particular, it teaches a power input 208, a power output port (FIG. 2: output at 210), a first conductor coupling the power input to the power output port (FIG. 2: one of the conductors through the circuit 242), a first current sensor 502, a first switch 306, and a remote sub-unit (200).  However, it fails to teach the particular sub-unit recited in the claim.
US 20170054496 (Hazani) at FIG. 2 teaches a distributed antenna system (DAS) including remote antenna units an Head End Equipment.  

    PNG
    media_image5.png
    582
    453
    media_image5.png
    Greyscale

See also, for example:
[0015] FIG. 2 is a schematic diagram of an exemplary DAS that supports conventional remote unit unit uplink tests by using respective test signal generators to generate respective uplink test signals for remote antenna units (RAUs) under test (RUTs);
US 2016/0352393 (Berlin) at FIG. 2 teaches a distributed antenna system including uplink and downlink paths.  

    PNG
    media_image6.png
    633
    464
    media_image6.png
    Greyscale

See also, for example:
[0007] The DAS 12 in FIG. 1 may also be provided in an indoor environment, as illustrated in FIG. 2. FIG. 2 is a partially schematic cut-away diagram of a building infrastructure 28 employing the DAS 12. The building infrastructure 28 in this embodiment includes a first (ground) floor 30(1), a second floor 30(2), and a third floor 30(3). The floors 30(1)-30(3) are serviced by the central unit 16 to provide the antenna coverage areas 10 in the building infrastructure 28. The central unit 16 is communicatively coupled to the base station 18 to receive downlink communications signals 20D from the base station 18. The central unit 16 is communicatively coupled to the remote antenna units 14 to receive the uplink communications signals 20U from the remote antenna units 14, as previously discussed above. The downlink and uplink communications signals 20D, 20U communicated between the central unit 16 and the remote antenna units 14 are carried over a riser cable 32. The riser cable 32 may be routed through interconnect units (ICUs) 34(1)-34(3) dedicated to each floor 30(1)-30(3) that route the downlink and uplink communications signals 20D, 20U to the remote antenna units 14 and also provide power to the remote antenna units 14 via array cables 36(1)-36(6).
US 2017/0034716 (Dortschy) at FIG. 1 illustrates a basic system including a base station 111 and an RRH 112 connected by an transmission link 120, which may be optical or electrical.  

    PNG
    media_image7.png
    288
    416
    media_image7.png
    Greyscale

See, for example, [0053]:
0053] The communications network 100 further comprises a transmission link 120 between the first network node 111 and the second network node 112. The transmission link 120 enables communication between the first network node 111 and the second network node 112. The transmission link may for example be implemented with an optical cable or with a copper cable. 

US 2014/0355991 (Cameirao) at FIG. 1 teaches a communications system including a BBU 12, a RRH 4, and an optical network 8 connecting the BBU 12 to the RRH 4.  

    PNG
    media_image8.png
    815
    397
    media_image8.png
    Greyscale

FIG. 2 illustrates the antenna 20, details of the RRH 4 (including ADC 16, and DAC 18, and an RF front end 14 interfacing with the antenna 20), and the interface 6 including compression 22, decompression circuitry 24, switch 26, mux/demux 28, and G.700 converter 30.  

    PNG
    media_image9.png
    838
    373
    media_image9.png
    Greyscale

FIG 6 illustrates details of a similar interface 10 for the BBU 12.  
US 2011/0223958 (Chen) teaches the general field of BBUs and RRUs operating together in a transmission system. See, for example, FIGS. 1 and 2 illustrating a BBU 110,210 and RRUs 120, 220. 

    PNG
    media_image10.png
    599
    500
    media_image10.png
    Greyscale

See also [0003]: 
[0003] Distributed antenna systems consist of a base station (also known as a Radio Element Control or a Baseband Unit) and one or more remote transceivers (also known as Radio Elements or Remote Radio Heads). These components provide endpoints with wireless network access. To aid the distributed antenna system in distinguishing between the various wireless transmissions to and from the various endpoints, each endpoint may have one or more unique subcarriers assigned thereto.
US 2015/0229397 (Shibata) teaches the operation of an optical network with RRUs.  In particular, at FIG. 1-1 it teaches a PON in which there is a BBU 110 at the OLT 140 and RRUs 120 at the ONUs 150.  

    PNG
    media_image11.png
    686
    553
    media_image11.png
    Greyscale

FIG. 1-2 illustrates details of the RRU, and FIG. 1-3 illustrates details of the BBU.  

    PNG
    media_image12.png
    761
    542
    media_image12.png
    Greyscale

This teaches receiving a signal using an RF antenna 11, electrical amplifiers 21, E/O converter 26, and transmitting the optical signal to the OLT/BBU in FIG. 1-1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim 30 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter.  
US 2010/0288754 (Ookuma) teaches a power distribution network as recited in claim 15.  However, Ookuma and other prior art of record fails to teach, in combination with other claim limitations, a modification in which each remote sub-unit comprises at least one antenna. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN WOLF whose telephone number is (571)270-3378. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH N. VANDERPUYE can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARREN E WOLF/            Primary Examiner, Art Unit 2636